Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed, and respondent Anne Spencer Ellis is suspended from the practice of law for five months and until restitution in the amount of $2,000 is made to the American Bar Association. Respondent Anne Spencer Ellis shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension.